Case 6:20-cv-00073-NKM-RSB Document 11 Filed 02/08/21 Page 1 of 3 Pageid#: 39
Case 6:20-cv-00073-NKM-RSB Document 11 Filed 02/08/21 Page 2 of 3 Pageid#: 40
Case 6:20-cv-00073-NKM-RSB Document 11 Filed 02/08/21 Page 3 of 3 Pageid#: 41




                                         CONCLUSION

       For all of the foregoing reasons, Plaintiff prays that this Court grant her leave to file the

proposed First Amended Complaint.

                                      Respectfully submitted ,

                                           TERADUDIS
                                            By Counsel


By:    Isl M. Paul Valois
       M. Paul Valois (VSB No. 72326)
       Counsel for Plaintiff
       JAMES RIVER LEGAL ASSOCIATES
       7601 Timberlake Road
       Lynchburg, Virginia 24502
       Telephone: (434) 845-4529
       Facsimile: (434) 845-8536
       [Email: mvalois@vbclegal.com]


                                 CERTIFICATE OF SERVICE

       I hereby ce1iify that on this 8 th day of February, 2021, I electronically filed the
foregoing Memorandum with the Clerk of this Comi using the CMIECF system, which will
automatically send notice of this filing to all counsel of record.

                                         Isl M. Paul Valois




                                                 -3-
